Citation Nr: 0405836	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for the service connected low back disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for the service connected skin cancer.

4.  Entitlement to an initial compensable rating for the 
service connected actinic keratosis and onychomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service to include a period from 
February 1983 to April 2000.

This appeal arises from an October 2001 rating decision of 
the Chicago, Illinois Regional Office (RO).  The Board has 
accepted a May 2003 VA Form 646 as a timely filed substantive 
appeal relative to the issue of entitlement to a compensable 
evaluation for bilateral hearing loss.  

With regard to the issues of whether higher evaluations are 
warranted for a low back disability, actinic keratosis and 
skin cancer, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  On VA audiology evaluations in July 2000 and November 
2002, the veteran had Level I hearing loss in the right and 
left ears. 






CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
3.321, 4.1, 4.2, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher evaluation for the service-connected bilateral 
hearing loss.  The veteran has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In this case, the RO sent the veteran a letter dated in 
November 2002 as well as a statement of the case (SOC) issued 
in April 2003, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The November 2002 letter from the RO and the SOC issued in 
April 2003 also explicitly informed the veteran about the 
information and evidence he is expected to provide. 

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  In this case, there is no additional development 
needed.  Consequently, any defect in such notice would not 
prejudice the veteran in this instance.  The Board finds that 
VA's duties to assist the claimant and to notify him of the 
evidence necessary to substantiate his claim has been 
satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the SOC issued in April 2003 by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  It has not been more than one 
complete calendar year since that notice.  However, under the 
Veterans Benefits Act of 2003, it is now permissible for VA 
to adjudicate a claim before the expiration of the statutory 
one-year period within which a claimant has to respond after 
receiving a VCAA notice.  This provision is retroactive to 
the date of the VCAA, November 9, 2000.  See Veterans 
Benefits Act of 2003, Pub.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103(b)).

The Board also acknowledges that the November 2002 letter was 
sent to the veteran after the RO's October 2001 decision that 
is the basis for this appeal.  As noted in the recent 
decision of Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal resulted from an April 2000 claim for 
benefits, which had been filed before the VCAA was enacted.  
As the case had already proceeded far downstream from the 
application for benefits, providing the section 5103(a) 
notice then - as the Court noted in Pelegrini - would largely 
nullify the purpose of the notice.  As there could be no 
useful purpose for providing a section 5103(a) notice under 
the circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  Indeed, the Court seems to 
state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.  

The appellant in this case was afforded several VA 
audiological examinations.  The most recent VA examination 
took place in November 2002.  Therefore, the Board finds that 
a VA reexamination is not necessary because there exists 
sufficient medical evidence to decide this claim.

On the authorized VA audiological evaluation in July 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
10
LEFT
10
15
15
10
15

Speech audiometry revealed speech recognition ability of 92 
percent in the right and left ears.

On the authorized VA audiological evaluation in November 
2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
15
LEFT
15
15
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.


Analysis

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
Diagnostic Code 6100 and §§ 4.85 through 4.87 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's claim for a higher rating arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for hearing loss, the Board will follow the 
mandates of the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. 
§§ 4.85, 4.86 and Diagnostic Code 6100.  This criteria calls 
for the consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests.  38 
C.F.R. § 4.85.  These results are then charted on Table VI 
and Table VII, as set out in the Rating Schedule.  In order 
to establish entitlement to a compensable evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
and puretone decibel threshold average are met. 

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, there are 
provisions for a range of disability ratings.  This range is 
from noncompensable (zero percent) to 100 percent.  The 
rating itself, as indicated above, is based upon impairment 
of hearing as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold as measured by pure tone audiometry in the 
frequencies of 1000, 2000, 3000, and 4000 hertz (Hz).  The 
rating schedule establishes 11 levels of auditory acuity, 
designated from level I, for essentially normal hearing, to 
level XI, for profound deafness.  See 38 C.F.R. § 4.85 and 
Diagnostic Code 6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).  Essentially, from Table VI, at 
38 C.F.R. § 4.85, a Roman numeral designation (I through XI) 
for hearing impairment is obtained.  This numeric designation 
of hearing impairment is based upon a combination of the 
percent of speech discrimination and the pure tone threshold 
average.  That Roman numeral designation is located on the 
Table at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  
After obtaining the numeric designation of hearing 
impairment, reference is then made to Table VII to determine 
the actual disability percentage assigned in a particular 
case.  In this Table (Table VII) the horizontal row 
represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in Table VII where the row and column intersect.

As set forth above, two VA audiological evaluations were 
obtained during the pendency of this appeal.  The results 
from the July 2000 evaluation show a level I hearing in the 
left ear, and a level I hearing in the right ear.  The point 
of intersection on Table VII of the rating schedule for these 
levels of hearing, which is used to arrive at the percentage 
of disability for hearing loss, reflects that a 
noncompensable evaluation is warranted.  A similar conclusion 
is obtained when examining the results of the evaluation 
conducted in November 2002.  Again, this shows a Level I 
hearing in the left ear, and a level I hearing in the right 
ear, which yields a non-compensable evaluation.  As the 
criteria necessary for the assignment of an increased 
(compensable) schedular evaluation for hearing loss have not 
been shown, there is no basis for granting the benefit the 
veteran seeks.  Accordingly, his appeal is denied.

The Board has also considered the veteran's claim on an 
extraschedular basis under 38 C.F.R. § 3.321(b).  In 
exceptional cases where the evaluation provided by the 
ratings schedule are found to be inadequate, an 
extraschedular evaluation may be approved.  Factors to be 
considered include marked interference with employment or 
frequent periods of hospitalization.  In this case, the 
veteran reported in July 2000 that he was having occasional 
difficulty understanding conversational speech.  On 
evaluation in November 2002, the veteran indicated that he 
believed that he had been having more difficulty 
understanding speech in recent months.  He also indicated 
that his hearing disability had caused personal and 
professional embarrassment and could create problems with his 
work with the Chicago Police Department.  It must be 
stressed, however, that the record does not indicate that the 
veteran has lost any time from employment due to his hearing 
loss.  In fact, the record shows that the veteran is employed 
on a full time basis.  Moreover, the veteran has not been 
hospitalized due to his hearing loss.  In short, there is no 
basis within the record to conclude that the veteran's claim 
involves an exceptional case where the schedular evaluation 
currently assigned does not adequately compensate the veteran 
for his service connected bilateral hearing loss.


ORDER

Entitlement to an initial compensable rating for the service 
connection bilateral hearing loss is denied.




REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  In addition, the 
veteran should be requested to provide 
all relevant information regarding time 
lost from work and time spent 
hospitalized as a result of his service 
connected skin disabilities and low back 
disability.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for VA orthopedic and skin 
examinations by examiners who have not 
previously examined him.  The claims 
folder should be made available to the 
examiners for review prior to the 
examinations and all necessary diagnostic 
testing should be accomplished.  

The orthopedic examiner should provide 
complete range of motion findings for the 
low back.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the low 
back, and whether there is likely to be 
additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare-ups;  (2) weakened 
movement; (3) excess fatigability; or  
(4) incoordination.  The above 
determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use 
or during flare-ups.  The examiner should 
indicate whether there is evidence of 
severe lumbosacral strain with listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  The examiner should 
indicate whether there is evidence of 
severe intervertebral disc syndrome with 
recurring attacks with intermittent 
relief, or whether there is evidence of 
pronounced intervertebral disc disease 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc with little intermittent 
relief.  The examiner should also 
indicate whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months; 
or whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months.  The examiner must detail 
for the record all orthopedic and 
neurologist signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Each of the above criteria must be 
addressed by the examiner.

With regard to the dermatology 
examination, unretouched color 
photographs of all areas affected by the 
service connected skin disabilities 
should be taken and associated with the 
claims folder.  Further, the examiner is 
requested to address each of the criteria 
listed below.  The examiner should 
indicate whether there is evidence of 
exfoliation, exudation or itching, if 
involving an exposed surface or extensive 
area; whether there is constant exudation 
or itching, extensive lesions or marked 
disfigurement; or whether there is 
evidence of ulceration or extensive 
exfoliation or crusting, and systemic or 
nervous manifestations, or exceptionally 
repugnant disfigurement.  The examiner 
should indicate the extent to which 
scars, if any, may be considered to be 
disfiguring.

The dermatology examiner should indicate 
the percentage of the veteran's body that 
is affected by service connected skin 
disability and indicate whether more than 
topical therapy is required.  If more 
than topical therapy is required, e.g., 
systemic therapy such as corticosteroids 
or other immuno-suppressive drugs, the 
examiner should indicate the type and 
duration of therapy required.  The 
examiner should also indicate whether 
there is either generalized cutaneous 
involvement or systemic manifestations.  
For any disfiguring scar of the head, 
face or neck, the examiner should 
indicate whether such a scar is 
moderately disfiguring; severely 
disfiguring, especially if producing a 
marked and unsightly deformity of 
eyelids, lips or auricles; whether the 
facial scar is a completely or an 
exceptionally repugnant deformity of one 
side of the face or marked or repugnant 
bilateral disfigurement; whether there is 
evidence of tissue loss, cicatrization, 
marked discoloration, color contrast or 
the like; whether the scar is poorly 
nourished with repeated ulceration, 
tender or painful on objective 
demonstration or whether there is 
limitation of an affected part.  The 
examiner should indicate whether there is 
evidence of visible or palpable tissue 
loss and either gross distortion or 
asymmetry of one or more facial feature 
such as the nose, chin, forehead, eyes, 
ears cheeks and lips.  The examiner 
should indicate which, if any, of the 
following 8 characteristics of 
disfigurement are present: Scar 5 or more 
inches (13 or more cm.) in length.  Scar 
at least one-quarter inch (0.6 cm.) wide 
at widest part.  Surface contour of scar 
elevated or depressed on palpation.  Scar 
adherent to underlying tissue.  Skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).  
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
Each of the above criteria must be 
addressed by the examiner.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued to include 
consideration of the provisions of 
38 C.F.R.§ 3.321 and the veteran and his 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



